Citation Nr: 1012264	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain for the period prior to June 23, 
2009.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain for the period beginning June 23, 2009.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Buffalo, New York that reopened a 
claim for, and granted service connection for, chronic 
lumbar strain and assigned a rating of 20 percent for that 
disability.  In a supplemental statement of the case (SSOC) 
the RO granted the Veteran a 40 percent rating effective 
June 23, 2009, representing a partial grant of the benefits 
sought on appeal.  This is not the maximum benefit that 
could be awarded so the appeal continues.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 23, 2009, the evidence does not show that 
the Veteran had forward flexion of the thoracolumbar spine 
to 30 degrees or less.  As of June 23, 2009, such limitation 
of motion was shown.  The Veteran does not have a service 
connected disability of the cervical spine.

2.  The Veteran was not shown to have any type of ankylosis 
of the spine at any time relevant to this appeal.

3.  The Veteran was not shown to have neurological problems 
or any other secondary disabilities due to his lumbosacral 
strain at any time relevant to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met for the 
period prior to June 23, 2009. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.71a, diagnostic code 5237 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met for the period 
beginning June 23, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.71a, diagnostic code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate his or her 
claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  
In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  The Board notes that 
38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing 
of the notice may be cured by sending proper notice prior to 
a re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, 
is required to meet the VCAA's notification requirements.  
Id at 1320.  However, VCAA notification does not require a 
pre-adjudicatory analysis of the evidence already contained 
in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all 
five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  Id 
at 486.  

In this case, the Veteran was sent a letter in September 
2007, prior to the rating decision appealed herein, that 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability and 
which explained the respective duties of VA and the claimant 
with respect to obtaining evidence in support of his claim.  
The September 2007 letter also explained the general manner 
whereby VA assigns disability ratings and effective dates 
for service connected disabilities.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.  The Board notes that insofar as the 
Veteran's claim was reopened and service connection for the 
Veteran's spinal disability was granted and the only issues 
on appeal herein involve the ratings assigned for the 
Veteran's spinal disability, even assuming any Kent notice 
error occurred, it was harmless in this case.  In any event, 
the September 2007 letter adequately explained the new and 
material evidence standard and what the evidence needed to 
show in order to establish service connection for the 
Veteran's disability.

The Veteran's claim for a higher rating for his lumbosacral 
strain is a downstream issue from his claim for entitlement 
to service connection for that disability . The RO granted 
service connection for lumbosacral strain in a July 2008 
rating decision.  The Veteran then filed a notice of 
disagreement arguing that he should have received a higher 
rating. In these types of circumstances, VA is not required 
to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this 
precedential opinion, the General Counsel held that although 
VA is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue. Id.  Here, 
the Veteran was issued an SOC in March 2009 and SSOCs in 
June 2009 and October 2009 that addressed this issue.  
Additionally, the Veteran was sent a letter in November 2008 
that explained how VA rates disabilities of the spine. 

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
treatment records, service treatment records, private 
treatment records, and written statements that were 
submitted by the Veteran.  Two comprehensive VA examinations 
were provided in conjunction with the claim herein.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA. 

II.   Initial Rating

The Veteran claims that the symptoms of his lumbosacral 
strain are more serious than are encompassed by the 20 
percent rating that was in effect for the period prior to 
June 23, 2009 and the 40 percent rating that was in effect 
thereafter.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's lumbosacral strain is rated pursuant to 38 
C.F.R. § 4.71a diagnostic code 5237, which incorporates the 
general rating formula for diseases and injuries of the 
spine.

Pursuant to the general rating formula for diseases and 
injuries of the spine, an evaluation of 20 percent is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 40 percent 
is assigned forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is assigned to unfavorable 
ankylosis of the entire spine.  These ratings apply whether 
or not the Veteran experiences pain (whether or not it 
radiates), stiffness, or aching in the area affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

When a Veteran has intervertebral disc syndrome, this may 
also be rated pursuant to the alternative criteria based on 
incapacitating episodes.  Under these alternative rating 
criteria a 20 percent rating is assigned when a Veteran has 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating is assigned when a Veteran has 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 
60 percent rating is assigned when a Veteran has 
incapacitating episodes with a total duration of 6 weeks or 
more during the past 12 months. 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  For the purpose of applying these 
criteria, an "incapacitating episode" is defined as " a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  Id at note 1.  

The Veteran was first examined by VA with respect to his 
back in May 2008.  At that time the Veteran reported that he 
experienced pain in his lower back that did not radiate, 
stiffness, and weakness.  The Veteran described his back 
pain as a constant ache that was 8 out of 10 in severity.  
He treated his back pain with medication which caused some 
stomach upset.  He worked at the post office doing a desk 
job and denied any effects of his back problems on his 
occupation insofar as he had a comfortable chair at work.

The Veteran reported that he experienced flare ups of back 
pain every couple weeks and that these flare ups lasted for 
several days.  At those times, his back pain increased.  
Precipitating factors included bending over, lifting, or 
standing for an extended period of time.  Alleviating 
factors included using an inversion table, heating pad, a 
transcutaneous electrical stimulation (TENS) unit, and 
taking medication.  The Veteran reported that he was unable 
to bend forward during these flare ups.  

The Veteran denied any numbness or tingling in his legs.  He 
denied any bladder or bowel complaints or erectile 
dysfunction.  He walked unaided.  He wore a support belt to 
work and also had a lift belt.  The Veteran was unable to 
indicate how far he could walk but he told the examiner that 
walking bothered his back, especially after grocery 
shopping.  He reported that he experienced more back pain if 
he stood for longer than 10 minutes.  He denied feeling 
unsteady or having a history of falls.  He admitted that he 
had a work-related injury to his upper back.   

The Veteran reported that his back pain made it difficult to 
stand, especially while performing activities such as 
shaving.  He was unable to run any longer.  He denied any 
other effects of his back disability on his ability to 
perform his activities of daily living.  He was able to 
drive.  He denied experiencing any incapacitating episodes 
of back pain.

Upon examination, the Veteran's back was normal in 
appearance.  There was no swelling, erethyma, or atrophy of 
the muscles.  There was mild tenderness to palpation 
throughout the lower lumbar area and between the shoulder 
blades.  The Veteran was able to flex his back forward to 85 
degrees, with pain beginning at 40 degrees.  He could extend 
his back to 25 degrees without pain.  The Veteran could 
rotate 25 degrees to the left and right without pain, and 
had full lateral rotation bilaterally without pain.  Upon 
repetitive testing, the Veteran's range of motion remained 
the same, but he did need to use the exam table to return 
from a flexed to an upright position.  The Veteran reported 
that he rarely flexed his back beyond 40 degrees due to 
pain.  There was painful motion, weakness, and tenderness 
and some decreased strength.  

There was no atrophy and normal muscle tone.  The Veteran 
had normal deep tendon reflexes and normal circulation, 
motor, and sensory function in the distal bilateral lower 
extremities.  Straight leg raising was negative bilaterally 
and the Veteran's posture was normal.  

The examiner reviewed a magnetic resonance imaging (MRI) 
scan from August 2005 that showed a slight decrease in the 
size of a small central left paracentral disc extrusion at 
L3-4 and small central and left paracentral disc extrusions 
at L4-L5.  The was minimal degenerative bulging of the 
annulus fibrosis at the L2-3 level.  A prior MRI from 2003 
showed degenerative changes in the lumbar spine.

The examiner diagnosed chronic lumbar strain and a thoracic 
disc herniation.  She opined that these were separate 
conditions and that while the Veteran's low back disability 
was related to service, his mid-back disability was due to 
his on the job injury.  The Veteran is not service connected 
for his thoracic spine injury.

The Veteran was reexamined by VA on June 23, 2009.  At that 
time the Veteran reported that he treated his low back 
disability with medication, use of an inversion table, and 
epidural shots with good response.  He told the examiner 
that he experienced fatigue, decreased motion of the spine, 
stiffness, weakness, spasms, and low back pain.  He denied 
any bladder or bowel problems, erectile dysfunction, 
numbness, paraesthesias, leg or foot weakness, unsteadiness, 
or history of falls.  He described his pain as a constant 
ache that he rated 8 out of 10 in severity.  He denied 
experiencing flare ups or incapacitating episodes of spinal 
disease.  He reported using a brace and that he could walk a 
couple of hundred yards.

Upon examination, the Veteran's posture, head position, 
gait, and spinal curvature were normal and there was 
symmetry in appearance.  There was no ankylosis.  There was 
no objective evidence of spasm although there was objective 
evidence of pain with motion, tenderness, and weakness.  
Muscle tone, sensation, and reflexes were assessed as 
normal.

The Veteran was able to flex his back forward to 20 degrees 
and extend his back to 20 degrees.  The Veteran could rotate 
30 degrees to the left and right without pain, and could 
flex his back to 20 degrees in either direction.  There was 
objective evidence of pain.  Upon repetitive testing, the 
Veteran's range of motion remained the same, with pain but 
no other additional limitations.  

X-rays of the spine showed a normal spine.

The Veteran reported that he took early retirement from his 
job and was currently looking for other work.  He did not 
explain the reason for his retirement.  However, VA 
treatment records indicate that the Veteran experienced a 
significant degree of work related stress.

The examiner indicated that the Veteran's spinal disability 
had "significant effects" on his work secondary to decreased 
mobility and restrictions on lifting and carrying.  She 
indicated that the Veteran's back problems did not affect 
his activities of daily living.

The Veteran's private and VA treatment records show a long 
history of treatment for low back pain.  The Veteran has 
been treated with pain medication, physical therapy, 
chiropractic treatment, lumbar epidurals, transcutaneous 
electrical stimulation, facet injections, and disc 
decompression.  Some of these treatments helped somewhat, 
but not entirely, and the Veteran continued to experience 
recurrent back pain.  The Veteran also reported to his 
treating providers that several times per month his back 
pain became so severe that he was "not able to do what he 
need[ed] to do."  However, the treatment records do not 
document incapacitating episodes as that term is defined at 
38 C.F.R. § 4.71a.  

Neither VA nor private treatment records indicate that the 
Veteran experiences any neurological problems as a result of 
his lumbosacral strain.  

On his notice of disagreement (NOD) dated in October 2008, 
the Veteran alleged that his examination took place on one 
of his "better days."  He also alleged that he continued his 
usual treatments and that, untreated, his back problems 
would have been worse.  The Veteran also alleged that he 
never told the VA examiner that he did not have any 
incapacitating episodes and claimed to have numerous 
incapacitating episodes.  The Veteran essentially reiterated 
these contentions in correspondence dated in August 2008.

The evidence does not support a rating in excess of 20 
percent for the Veteran's lumbosacral strain prior to June 
23, 2009.  At that time, there was no evidence of limitation 
of motion of the thoracolumbar spine to 30 degrees or less 
or ankylosis.  Rather the Veteran could flex his back to 85 
degrees with pain beginning at 40 degrees.  Even if the 
Veteran's flexion is regarded as limited to 40 degrees by 
pain, this still does not meet the criteria for a higher 
rating  

Moreover, lumbosacral strain is not a type of intervertebral 
disc syndrome so the rating criteria applicable to that 
disability are inapplicable.  The Board is aware that some 
radiological studies from dates prior to this appeal 
indicated the existence of some disc abnormalities.  
However, even if the Veteran was therefore viewed as having 
intervertebral disc syndrome, application of the alternative 
rating criteria would not yield a higher rating.  Both VA 
examiners indicated that the Veteran did not experience any 
incapacitating episodes of intervertebral disc syndrome.  
While the Veteran's treatment records indicate that he 
experienced periodic exacerbations that the Veteran 
described as "incapacitating", the evidence does not show 
that these exacerbations met the criteria for incapacitating 
episodes as set forth in the regulation.

Similarly, the evidence does not support a rating in excess 
of 40 percent for the Veteran's lumbosacral strain for the 
period beginning June 23, 2009.  A higher rating required 
either unfavorable ankylosis of the thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
lasting at least 6 weeks per year.  There is no evidence 
that the Veteran met either of these criteria.  

Moreover, there is no basis for a 40 percent rating prior to 
June 23, 2009 because that was the first time that the 
Veteran was shown to have forward flexion of the 
thoracolumbar spine that was limited to 30 degrees or less.  

Finally, there is no basis to award a separate rating for 
any type of associated disability such as neurological 
impairment related to the lumbar spine since no such 
impairments were identified in either VA examination or in 
any of the Veteran's treatment records.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  

There is no evidence that the Veteran was repeatedly 
hospitalized for his low back disability during the period 
pertinent to this appeal or that his back disability 
materially affects his employment.  While the Board 
acknowledges that the Veteran's chiropractor indicated that 
the Veteran was limited to part time work, he attributed 
this to the Veteran's on the job injury to his thoracic 
spine.  Also, notably, the chiropractor initially made this 
assessment while the Veteran was working full time and prior 
to such time as the Veteran reported to a VA examiner that 
his spinal disability did not affect his work.  As such, the 
chiropractor's opinion does not raise an issue of fact 
concerning the existence of a material impact of the 
Veteran's service connected back disability on his 
employment.  Similarly, while the VA examiner who performed 
the June 2009 VA examination assessed the effects of the 
Veteran's back disability on his work as "significant" 
because he had limited mobility and restrictions on lifting 
and carrying, although the Veteran reported that he was 
retired, the Veteran previously worked at a desk job where 
lifting, carrying, and extensive mobility were not required.  
Therefore, the evidence does not substantiate that the 
effects of the Veteran's disability on this type of 
employment would be marked.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine is inapplicable in the instant case 
because the preponderance of the evidence is against the 
Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


ORDER

An initial rating in excess of 20 percent for lumbosacral 
strain for the period prior to June 23, 2009 is denied.

A rating in excess of 40 percent for lumbosacral strain the 
period beginning June 23, 2009 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


